Citation Nr: 1422403	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-15 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include depression, anxiety, and sleep disorder to include sleep apnea, and/or posttraumatic stress disorder (PTSD) secondary to military sexual assault (MST).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2006 and June 2007 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO) denied entitlement to the benefit sought herein.

In March 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge via video teleconference.  A full transcript of the hearing is of record.  At the hearing, the Veteran indicated that she desired to amend the issue on appeal as reflected above.

Please clarify with the Veteran whether she wishes to pursue the claim of entitlement to service connection for alcohol abuse, to include as secondary to an acquired psychiatric disorder.  It was raised by the record in December 2011, but it appears that she may have withdrawn the claim in September 2013.  The September 2013 information contained in the record is unclear.  If she wishes to pursue that claim, the Agency of Original Jurisdiction (AOJ) must that appropriate action, as the Board does not have jurisdiction over it.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Further development of the evidence is necessary before the Board may adjudicate the claim herein.  Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter indicating that the record does not contain a letter from GL, her friend from basic training and asking her to submit any statements from that individual if she would like such statement to be considered in connection with her appeal.

2.  Associate with the claims file all VA clinical records to include from the Los Angeles VA Medical Center (MC) and the Gardena Community Based Outpatient Clinic dated from October 13, 2006 to the present.

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  Only after accomplishing the foregoing directives, schedule a VA mental disorders examination to be conducted by a physician.  The examiner is to review the claims file to include the service personnel records (SPRs) and the service treatment records (STRs) and obtain a thorough history from the Veteran.  The Board points out that the Veteran claims that she began to drink after an alleged sexual assault and that she was involved in a motor vehicle accident as a consequence that resulted in a leg injury.  The STRs reflect a leg injury.  Also, the Board points out gynecological treatment and information in the SPRs regarding poor performance in occupational training.  

After accomplishing the foregoing, the examiner must diagnose all extant acquired psychiatric and sleep disorders and opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that any such disorder diagnosed is related to service or any incident therein.

Note: the term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

An explanatory rationale for all opinions must be provided.  The examination report nonetheless must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination and opinion.  In the event that an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, so merely saying he/she cannot respond will not suffice.

5.  Upon completion of this and any other necessary development, readjudicate the issue on appeal in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and her representative an appropriate supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



